People v Daniels (2020 NY Slip Op 07586)





People v Daniels


2020 NY Slip Op 07586


Decided on December 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2019-02113
 (Ind. No. 283/18)

[*1]The People of the State of New York, respondent,
vChristopher R. Daniels, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Anna K. Diehn of counsel),
for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered January 29, 2019, convicting him of aggravated family offense, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the imposition of an enhanced sentence is unpreserved for appellate review because he did not object to the imposition of the enhanced sentence or move to withdraw his plea on this ground (see People v Martin, 151 AD3d 753, 753; People v Carrasquillo, 133 AD3d 774, 775; People v Zeldine, 121 AD3d 928, 929; People v Williams, 120 AD3d 721, 722; People v Aliano, 116 AD3d 874, 875; People v Browning, 44 AD3d 1067, 1067; People v Scoca, 38 AD3d 801, 801). We decline to review the defendant's contention in the exercise of our interest of justice jurisdiction.
The enhanced sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., MILLER, DUFFY, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court